DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated June 6, 2022 was submitted on September 6, 2022.  Claims 1 and 4 were amended.  Claims 1-5 are currently pending.
The amendments to the drawings have overcome the objections to the drawings (¶ 2 of the Office Action).  The drawing objections have therefore been withdrawn.
The amendments to claim 1 have overcome the prior art rejection of claims 1-5 over Johnson ‘231 (¶¶ 11-17 of the Office Action).  These rejections have therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-5 over Day (¶¶ 5-10 of the Office Action) have been fully considered but they are not persuasive and these rejections have therefore been maintained as detailed below.  The limitations added to claim 1 have also been addressed below.
Claims 1-5 have also been rejected on new grounds necessitated by amendment as detailed below.
Claim Objections
Claim 10 is objected to because of the following informalities: in lines 3-5, “penetrating a composite material laminated body through a needle and then a plurality of uncured flexible composite fibers continuously supplied from the needle are accommodated on the composite material laminated body” should be changed to “penetrating through a composite material laminated body with a needle and accommodating a plurality of uncured flexible composite fibers continuously supplied from the needle on the composite material laminated body”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of uncured flexible composite fibers” in lines 3-4.  It is unclear whether the “uncured composite fibers” are fibers intended for a composite material that have not been cured or otherwise fixed into position in the composite (e.g., a bundle or tow of filaments which has not been pre-impregnated with a resin) or whether the fibers are pre-impregnated with a resin which has not been cured before insertion into the composite material and are therefore made of composite material (i.e., fibers and matrix resin).  For purposes of examination, the phrase “uncured composite fibers” is being construed as fibers intended for a composite material that have not been cured or otherwise fixed into position in the composite and therefore includes fibers that have not been pre-impregnated with a resin.  It is noted that the specification does not provide written support for penetrating the composite material with pre-impregnated fiber bundles.
Claim 1 recites “a plurality of uncured flexible composite fibers” in lines 3-4 and also recites “a plurality of composite fibers” in line 6.  It is unclear whether the composite fibers referred to in line 6 are the same composite fibers as the fibers referenced in lines 3-4.  For purposes of examination, the composite fibers referred to in line 6 are being construed as the same composite fibers as the fibers referenced in lines 3-4.  
Claims 2-5 depend either directly or indirectly from claim 1 and are therefore also indefinite for at least the reasons set forth above with respect to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Day et al. (U.S. Patent Application Publication No. 2001/0031350 A1).
Regarding claim 1, Day discloses a method for manufacturing a composite material stitching structure reinforced with z-direction fiber (Abstract of Day, foam core with rovings extending therethrough; [0048] of Day, fibrous rovings or struts inserted into the foam core and through webs in a stitching operation; [0067] of Day, struts #86 may be perpendicular to the skins which is the z-direction), the method comprising: penetrating a composite material laminated body through a needle ([0100]-[0101] of Day, rovings stitched through thickness using needles) and then a plurality of uncured flexible composite fibers continuously supplied from the needle are accommodated on the composite material laminated body ([0101] of Day, rovings supplied from wound packages inserted by needles though material and emerge on opposite surface); passing a plurality of composite fibers through the composite material laminated body ([0048] of Day, fibrous rovings inserted into the foam core and through webs in a stitching operation) in which a plurality of uncured composite prepregs or preforms are laminated in a lamination direction of the composite material laminated body ([0109] of Day, reinforcing materials may comprise fabrics and rovings pre-impregnated with partially cured thermoset resin) such that distal ends of the plurality of composite fibers protrude from an outermost portion of the composite material laminated body to an external side by a predetermined distance (FIG. 8, [0074] of Day, protruding roving loops severed at a desired distance from the surface of the skins to form protruding end portions); and bending and fixing the distal ends of the plurality of composite fibers in a plane direction of the composite material laminated body (FIG. 9, [0074] of Day, when pressure applied during molding process, protruding strut end portions #117 flare out and form flattened end portions #118 against skins #111), wherein said bending and fixing the distal ends is performed during a heat curing process of the composite material laminated body at the same time ([0109] of Day, reinforcing materials may comprise fabrics and rovings pre-impregnated with partially cured thermoset resin subsequently cured by the application of heat; FIG. 9, [0074] of Day, protruding strut end portions #117 flare out and form flattened end portions #118 against skins #111 when pressure applied during molding process; [0108] of Day, thermoset resins harden by chemical curing during molding process; bending and fixing therefore occur simultaneously during the molding process or at the same time), and wherein the plurality of composite fibers are flexible before the heat curing process (fabrics and rovings pre-impregnated with partially cured thermoset resin would necessarily be flexible before the heat curing process in order to be able to be are flattened against skins during molding process), and wherein each of the plurality of composite fibers comprises a plurality of strands provided in the form of a single bundle (claim 31 of Day, reinforcing elements inserted through composite material made up of bundles of rovings).
Regarding claim 2, Day discloses that bending the distal ends comprises bending a first end of the distal ends of each of the plurality of composite fibers in a first direction on a first surface of the composite material laminated body and bending a second end of the distal ends of each of the plurality of composite fibers in a second direction on a second surface of the composite material laminated body (FIG. 9, [0077] of Day, flared end portions #127 of struts #124 bent in first and second directions on opposite surfaces of composite structure).
Regarding claim 3, Day discloses that the first direction is opposite to the second direction (FIG. 9, [0077] of Day, flared end portions #127 of struts #124 bent in opposite directions on opposite surfaces of composite structure).
Regarding claim 4, Day discloses that said bending and fixing the distal ends comprises bending and fixing the plurality of strands at the distal end of each of the plurality of composite fibers to be at least partially radially bent (FIG. 9, [0077] of Day, end portions #127 of fibrous reinforcing members #124 flared and attached to skins #125 #126; FIG. 9 of Day, flaring of end portions #127 involves radial bending of fibers in tow).
Regarding claim 5, Day discloses that said passing the plurality of composite fibers comprises arranging the plurality of composite fibers to be spaced apart from each other in the plane direction of the composite material laminated body (FIG. 11 of Day, struts spaced apart in plane of composite structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication No. 2004/0137231 A1, cited in previous Office Action) in view of Johnson et al. (U.S. Patent Application Publication No. 2002/0153084 A1).
Regarding claim 1, Johnson ‘231 discloses a method for manufacturing a composite material structure reinforced with z-direction fiber (Abstract, FIGS. 3 and 6 of Johnson ‘231, composite laminate with z-axis fibers), the method comprising: passing a plurality of composite fibers through a composite material laminated body ([0013] of Johnson ‘231, groupings of fibrous filaments deposited normal to plane of composite structure) in which a plurality of uncured composite prepregs or preforms are laminated in a lamination direction of the composite material laminated body ([0013] of Johnson ‘231, fibers formed into upper and lower skins and wetted out with resin and laminated to core material; upper and lower skins are therefore preforms) such that distal ends of the plurality of composite fibers protrude from an outermost portion of the composite material laminated body to an external side by a predetermined distance (FIG. 6, [0039] of Johnson ‘231, z-axis fiber filaments extend above and below skins by a distance H1 and H2); and bending and fixing the distal ends of the plurality of composite fibers in a plane direction of the composite material laminated body (FIG. 7, [0040] of Johnson ‘231, protruding portions of z-axis fibers bent over and clinched to composite skin), wherein said bending and fixing the distal ends is performed during a heat curing process of the composite material laminated body at the same time ([0040] of Johnson ‘231, z-axis fibers bent over and clinched to skins in pultrusion die; [0033] of Johnson ‘231, resin in composite structure fully heat cured in pultrusion die; bending and fixing therefore occur simultaneously during the pultrusion process or at the same time), and wherein the plurality of composite fibers are flexible before the heat curing process (z-axis fibers would necessarily be flexible before the curing process in order to be bent over and clinched to skins during pultrusion process), and wherein each of the plurality of composite fibers comprises a plurality of strands provided in the form of a single bundle (FIGS. 3-4, claim 1 of Johnson ‘231, z-axis fibers comprise a plurality of strands forming a bundle).
Johnson ‘231 does not specifically disclose penetrating a composite material laminated body through a needle and then a plurality of uncured flexible composite fibers continuously supplied from the needle are accommodated on the composite material laminated body.  Johnson ‘231, however, discloses that the z-axis fibers are deposited using the apparatus and method set forth in U.S. Patent Application No. 09/922,053 ([0032] of Johnson ‘231) which was published as Johnson ‘084.  Johnson ‘084 discloses inserting the z-axis fibers as a continuous bundle through the composite material using a needle (FIG. 5, [0033] of Johnson ‘084).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Johnson ‘084 to insert the z-axis fibers into the laminate in the method of Johnson ‘231 since Johnson ‘084 establishes that such methods were known for inserting z-axis fibers into composite laminates.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Johnson ‘231 does not specifically disclose that the composite material is a “stitching” structure.  The composite structure of Johnson ‘231, however, has fibers passing through (i.e., stitched through) the structure in the z-direction (FIG. 6, [0013] of Johnson ‘231).  The composite structure of Johnson ‘231 is therefore a “stitching” structure.
Regarding claim 2, Johnson ‘231 discloses that bending the distal ends comprises bending a first end of the distal ends of each of the plurality of composite fibers in a first direction on a first surface of the composite material laminated body and bending a second end of the distal ends of each of the plurality of composite fibers in a second direction on a second surface of the composite material laminated body (FIG. 4, [0036] of Johnson ‘231, end portions of z-axis fibers bent in first and second directions on opposite surfaces of composite structure).
Regarding claim 3, Johnson ‘231 discloses that the first direction is opposite to the second direction (FIG. 4, [0036] of Johnson ‘231, end portions of z-axis fibers on both surfaces of composite structure include fibers bent in opposite directions).
Regarding claim 4, Johnson ‘231 discloses that said bending and fixing the distal ends comprises bending and fixing the plurality of strands at the distal end of each of the plurality of composite fibers to be at least partially radially bent (FIG. 4, [0036] of Johnson ‘231, end portions of z-axis groupings of fibers flared radially and clinched or fixed to skins).
Regarding claim 5, Johnson ‘231 discloses that said passing the plurality of composite fibers comprises arranging the plurality of composite fibers to be spaced apart from each other in the plane direction of the composite material laminated body (FIGS. 5-6 of Johnson ‘231, plurality of z-axis groupings of fibers spaced apart in plane direction of composite structure).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant also asserts that Day does not disclose bending a fixing the distal ends of the composite fibers at the same time but, rather, discloses flattening the end portions of the struts before curing (¶ spanning pp. 7-8 of the amendment).  The applicant points to the disclosure at [0022] of Day to support this assertion (¶ spanning pp. 7-8 of the amendment).  Day, however, disclose that flattening before curing may be used to further improve skin surface flatness ([0022] of Day).  Flattening before curing is therefore not required by Day.  In fact, Day discloses applying pressure to the panel during the resin molding process to flatten the end portions against the skins ([0074] of Day).
The applicant also asserts that the struts of Day are configured to form a truss structure which is different than the configuration of the composite fibers of the claimed invention and would not allow bonding of the layers of composite material in a stacked configuration (pg. 8, 1st full ¶ of the amendment).  Day, however, discloses skins comprising multiple layers of composite material in a stacked configuration (FIG. 11 of Day, layers #155, #156).  Day also discloses that the z-axis reinforcements prevent delamination of the skins from the core ([0048] of Day).
The applicant asserts that Day has an effect of preventing buckling and damage due to compression which is different than preventing interlayer separation of the composite material as claimed (pg. 9, 1st full ¶ of the amendment).  Day, however, discloses that the z-axis reinforcements prevent delamination of the skins from the core ([0048] of Day).
The applicant asserts that Johnson ‘231 fails to describe a process fails to describe a process that forms the composite fibers by penetrating the composite material with a needle as recited in claim 1 (pg. 10, 2nd full ¶ of the amendment).  The Office Action, however, is relying upon the newly cited Johnson ‘084 reference to address this limitation.
The applicant asserts that Johnson has an effect of preventing damage due to compression or shear which is different than preventing interlayer separation of the composite material as claimed (pg. 10, 3rd full ¶ of the amendment).  Johnson ‘231, however, discloses that the z-axis reinforcements prevent delamination of the skins or delamination of the skins from the core ([0015] of Johnson ‘231).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746